280 So. 2d 177 (1973)
In re Danzler McNAIR, Jr.
v.
STATE.
Ex parte Danzler McNair, Jr., alias.
SC 446.
Supreme Court of Alabama.
July 5, 1973.
Jerry L. Cruse, Montgomery, for petitioner.
No brief for the State.
HARWOOD, Justice.
Petition of Danzler McNair, Jr., for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in McNair v. State, 50 Ala.App. 465, 280 So. 2d 171 (3 Div. 159).
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and FAULKNER, JJ., concur.